SIMPSON, J.—
(dissenting). — Mr. Labatt, in his work on Master and Servant (volume 1, p. 1234, § 438), after stating the general principle that the servant will ordinarily be justified in obeying the order of his superior to .whose orders he is subject, and not held “necessarily chargeable with assumption of .the risk incident to the work,” states: “For practical purposes, however, this principle is not of much importance, as the ultimate question to be determined, in this as in all other classes of cases when the defense of assumption of the risk is put forward, is simply whether the servant had knowledge, actual or constructive, of that risk, and encountered it without being subjected to what the law regards as coercion. ‘There is no doubt of the general rule that one who, knowing and appreciating the danger, enters upon a perilous work, even though he does so unwillingly and by order of his superior officer, must bear the risk.’ No differentiating significance, therefore, can he ascribed to the fact that the injury was received as the result of obeying an order, where it appears that the servant was merely directed to do something which was a part of the regular work of the establishment in which he is employed, and that the risk to be encountered was fully comprehended by him.” And on page 1236 he sums up thus: “The effect of the decisions as a whole may be said to be this: That the doctrine which declares that a servant, acting under the direct orders of the master, or a superior co-servant, does not assume the risk incident to the work, is not applicable, except where the service is a special one, and not even then where the danger is obvious to a person of ordinary prudence and intelligence. In other words, the master does not make himself an insurer of the servant’s safety because the latter is requested to incur a *607danger, provided that danger is one manifestly incident to the employment.”
The employer’s liability acts do not create any new rule of liability, except in so far as they declare certain employees vice principals, making the employer liable for orders given by them, just as he was before, if the same order has been given by the master or vice principal. In our case of Woodward Iron Company v. Andrews, 114 Ala. 243, 247, 21 South. 440, the only special pleas Avere contributory negligence; but the court does remark on the effect of the statute as to. assumption of risks, yet even in those remarks the reference is e\idently to the general assumption of risks, by reason of the original employment, and not to the assumption by entering into a particular work which he knows to be dangerous, and the remark (114 Ala. 257, 21 South. 443), that the employee “does not assume the risk incident to the negligence of a superintendent, or of a person to Avhose orders he was bound to conform and did conform,” is clearly correct Avhen so applied. The effect of it is simply that the employee, upon taking service, does not assume the risk of the future negligence of such person. This is clearly shoAvn by the quotation in the opinion in this case from Labatt, to-Avit: “The possibility that an employee for whose acts and defaults a master is declared by statute to be liable may at some future time (italics supplied) be guilty of negligence in the discharge of his duties is not one of the risks which is undertaken by a servant who is within the protection of the statute.” When such person orders him to perform an obviously dangerous service, and he looks at it and fully understands the danger, he necessarily takes it upon himself to assume that particular danger.
*608In tlie case of Alabama Great Southern Railroad Co. v. Brooks, 135 Ala. 401, 406, 33 South. 181, 182, the plea was declared insufficient, because “it falls short of an averment of any fact to show danger in making the coupling and that it was obvious.” In the case of Alabama Steel & Wire Co. v. Wrenn, 136 Ala. 477, 480, 494, 34 South. 970, there were several pleas of contributory negligence but none of assumption of risks, and the opinion in the concluding remarks merely quotes from Woodtoard v. Andrews, supra, the general statement above quoted and analyzed. In the case of Coosa Manufacturing Co. v. Williams, 133 Ala. 606, 32 South. 232, the record does not show what pleas were interposed; but McClellan, O. J., declares that, notwithstanding the order of the superintendent, the plaintiff was under no duty to subject himself to the unknown danger, and that his doing so constituted a full defense to the action. In the case of Louisville & Nashville Railroad Co. v. Wynn, 166 Ala. 413, 51 South. 976, the plea (10) does not allege that the danger was obvious, but simply that the plaintiff was not at his place of duty and was a volunteer; and the writer of the opinion merely followed the dictum in the case of Woodward Iron Go. v. Andrews, supra. Whether the Wynn Case is coxwect or not, it has no application to the present case. The opinion of the present writer is that it is erroneous.
The remark in St. Louis & San Francisco Railroad Co. v. Brantley, 168 Ala. 579, 53 South. 308, is simply a statement of the familiar principle that the employee assumes the ordinary hazards of the employment, but does not assume the negligence of the superintendent, and that the charge in question did not postulate the facts set out in plea B, which was “aptly pleaded to counts 2 and 3.” The case of Pratt Consolidated Coal Co. v. Davidson, 173 Ala. 667, 55 South. 886, 888, refers *609distinctly to the general assumption of risks “at the time of entering defendant’s service or by afterwards remaining in that service.” No- such special plea is shown in that case as in this, and the case is not applicable to the matter under discussion. Dresser (volume 2, pp. 199, 200) refers merely to the general assumption of risk by an employee upon entering the service.
This court has frequently held that a defense of contributory negligence is good as against the second and third sections of the statute, and there can be no reáson why the same rule should not apply to a plea setting up specially assumption of the risks in performing the particular service. I think, therefore, that the law is correctly stated in Briggs v. Tennessee Coal, Iron & Railroad Co., 163 Ala. 237, 50 South. 1025.